Jackson, Chief Justice.
[On the petition of Massman Bros. & Co., an attachment was issued against Brown & Go.., under §3297 of the Code The petition was verified by the oath of the plaintiffs’ attorney, which is set out in the second head-note. Counsel for defendants moved to dismiss the attachment, one ground of the motion being that the affidavit was not positive. The motion was overruled, and defendants excepted. When called in the Supreme Court, a motion was made to dismiss the writ of error, on the ground that the case was still pending below, on a traverse to grounds of the attachment.]